DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the term “the intent remaining contact”.  It cannot be clearly ascertained what said term is trying to encompass.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3a.	Claims 21, 28, 29, 36, 37, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 9, 12, 13, 14, 17, and 20 of U.S. Patent No. 11,022,973. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application have already been encompassed by the of the patent.

3b.	Claims 21, 23, 28, 29, 36, 37, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 13, 16, and 19 of U.S. Patent No. 10,429,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application have already been encompassed by the of the patent.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 29-31, 34, 36, 38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuji (US 2018/0074497).
Regarding claims 21, 36, and 40, Tsuji discloses a user computing device, method, and non-transitory computer readable medium (autonomous vehicle display method, device, and CRM for carrying out the method; Tsuji at title, abstract, 0011, 0424) comprising:
One or more processors (one or more controllers; Tsuji at 0424, 0425)
One or more memory storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising (storage unit; Tsuji at 0427):
Receiving data indicative of an intent of an autonomous vehicle (upcoming vehicle behavior selected from a group of behavior based on the traveling environment of the autonomous vehicle; Tsuji at 0119-0121, 0151, 0152).
Wherein the intent of the autonomous vehicle is associated with a motion of the autonomous vehicle (behavior candidate will be applied to autonomous vehicle control; Tsuji at 0110, 0111)
Wherein the intent is one of a plurality of intents of the autonomous vehicle and is selected from amongst the plurality of intents based at least in part on a predetermined indication that the intent should be communicated to a passenger of the autonomous vehicle over one or more other intents (highest priority candidates will be displayed to the passenger in a given driving environment; Tsuji at 0110-0113, 0119-0122).
Generating a graphical interface depicting the intent of the autonomous vehicle (behavior candidates selected by controller to be displayed; Tsuji at 0122)
Wherein the graphic interface comprises a graphic indicating the intent of the autonomous vehicle (upcoming behavior is displayed on the notification device; Tsuji at 0122, 0123, Fig. 2B).

Regarding claim 22, Tsuji discloses wherein the intent comprises at least one of changing lanes (Tsuji at Fig. 2B, 0153), decelerating for an approaching vehicle (via merge/yield decision; Tsuji at 0092).

Regarding claim 23, Tsuji discloses wherein the operations further comprise: selecting the intent from amongst the plurality of intents (behavior intent selected from a plurality of intents; Tsuji at 0119).

Regarding claim 24, Tsuji discloses wherein the intent of the autonomous vehicle is selected from amongst the plurality of intents based at least in part on a predetermined hierarchy (priority based on traveling environment; Tsuji at 0113, 0119-0121).

Regarding claim 25, as best understood, Tsuji discloses wherein the intent of the autonomous vehicle is selected based at least in part on the intent remaining contact for a threshold period of time (time thresholds used when a decision needs to be made before the vehicle choses intent; Tsuji at 0110, 0117, 0118, 0124).

Regarding claim 26, Tsuji discloses wherein the graphical interface is indictive of one or more objects to which the autonomous vehicle is yielding (decelerating in merge/yield object presence displayed to passenger; Tsuji at 8B).



Regarding claim 29, Tsuji discloses wherein generating the graphical interface comprises generating an interface comprising one or more elements depicting an event associated with the intent of the autonomous vehicle (Tsuji at Figs. 8B, 9B, 10B, 14B, 14C).

Regarding claim 30, Tsuji discloses wherein the one or more elements comprise a velocity and/or acceleration status of an approaching vehicle (low speed vehicle ahead; Tsuji at Fig. 8B, 0179) or velocity of another vehicle (low speed vehicle ahead; Tsuji at Fig. 8B, 0179).

Regarding claims 31 and 38, Tsuji discloses generating an audible signal for the passenger to alert the passenger to view the interface (via speaker notification; Tsuji at 0130, 0150).

Regarding claim 34, Tsuji discloses wherein the autonomous vehicle comprises a human machine interface device, the human machine interface device also generating the graphical interface depicting the intent of the autonomous vehicle (touch panel; Tsuji at 0101, 0209, 0211).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5a.	Claims 27, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, as cited above, and further in view of Mariet (US 8,676,431).
Regarding claim 27, Tsuji is silent as to wherein the graphical interface is indicative of a traffic signal and a color of the traffic signal.
Mariet, in a similar invention in the same field of endeavor teaches, displaying an upcoming traffic signal as well as the color of the traffic signal (upcoming traffic light and status determined and displayed; Mariet at column 5 lines 6-16).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the traveling invention of Tsuji with traffic signal indication and vehicle intent of Mariet.  Doing so would provide the passenger with greater situational awareness regarding the traveling situation of the vehicle and upcoming autonomous actions.

Regarding claim 28 and 37, the combination teaches generating the graphical interface comprises generating an interface comprising a map depicting a current location of the autonomous vehicle and a graphic overlay on the map indicating the intent of the autonomous vehicle (Mariet at column 1 lines 44-67, Fig 18, 19).

5b.	Claims 32, 33, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, as cited above, and further in view of Nabbe (US 10,053,001).
Regarding said claims, Tsuji is silent as to wherein the user computing device is a tablet/portable device to be mounted on the interior of the vehicle, communicating over a network.
Nabbe, in a similar invention in the same field of endeavor teaches wherein the user computing device is a tablet/portable device to be mounted on the interior of the vehicle, communicating over a network (portable computer configured to communicate over vehicle network; Nabbe at column 10 lines 61-67, column 11 lines 1-7)
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the traveling invention of Tsuji with.  Doing so would provide an autonomous driving system that can be carried by the user if the user is changing vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        14 December 2022